DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/15/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on page 4 of the arguments that Kim fails to disclose that the first margin area faces the second margin area without any element therebetween, since Kim discloses optical members 130-1 and 130-2 in Figure 3. The examiner respectfully disagrees because optical member 130-1 and 130-2 may be considered as part of the first and second margin areas 112-1, 112-2, respectively. The first and second margin areas are claimed as portions of the display panel, and the only requirement or characteristics of these margin areas are that they are adjacent to the first and second display areas, respectively. Therefore, the optical members 130-1 and 130-2 may also be considered as part of the first and second margin areas.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Publication No.: US 2015/0286457 A1 of record, “Kim”).
	Regarding Claim 1, Kim discloses a display panel (Figures 2-4) comprising:
	A first display area (Figure 3, first display area 111-1);
	A second display area (Figure 3, second display area 111-2);
	A first margin area (Figure 3, first margin area 112-1/130-1);
	A second margin area (Figure 3, second margin area 112-2/130-2), wherein
	The second display area is arranged continuously with the first display area (Figure 3, second display area 111-2 is arranged continuously with first display area 111-1 via element 400; Figure 4), wherein
	The first margin area is adjacent to the first display area (Figures 4 and 8, first margin area 112-1/130-1 is adjacent to first display area 111-1), wherein
	The first margin area and the second margin area protrude below the first display area and the second display area (Figure 3, first margin area 112-1 and second margin area 112-2 protrude below first display area 111-1 and second display area 111-2), wherein
	The second margin area is adjacent to the second display area (Figures 3-4, second margin area 112-2 is adjacent to the second display area 111-2), wherein
	The second margin area faces the first margin area without any element therebetween (Figure 3, second margin area 112-2/130-2 faces first margin area 112-1/130-1 without any element therebetween), wherein
	The first display area comprises a plurality of pixels (Figures 3-4, pixels 123 are disposed in the first display area 111-1; Paragraph 0074), wherein
	The plurality of pixels partly protrude below the first display area (Figures 3-4, pixels 123 protrude below first display area 111-1; Paragraph 0082; Paragraph 0111). 

Regarding Claim 6, Kim discloses the display panel according to claim 1, wherein the second margin area comprises a region which is directly in contact with the first margin area (Figure 3, second margin area portion 130-2 is directly in contact with first margin area portion 130-1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871